Exhibit 10.1

FIFTH AMENDED AND RESTATED INCENTIVE COMPENSATION AGREEMENT

This Fifth Amended and Restated Incentive Compensation Agreement, dated as of
August 9, 2006 (this “Agreement”), is entered into between BUCKEYE GP LLC, a
Delaware limited liability company (“General Partner”), and BUCKEYE PARTNERS,
L.P., a Delaware limited partnership (the “Partnership”).

WHEREAS, the Partnership and MainLine Sub LLC (“Holdco”) entered into a Fourth
Amended and Restated Incentive Compensation Agreement dated December 15, 2004
(the “Prior Agreement”);

WHEREAS, pursuant to an agreement between Holdco and the General Partner, dated
the date hereof, Holdco assigned the Prior Agreement to the General Partner;

WHEREAS, the parties hereto desire to amend and restate the Prior Agreement in
its entirety to supplement the Partnership Agreement (defined below) as the
context requires and recharacterize payments pursuant to this Agreement as
distributions pursuant to Section 5.2(c) of the Partnership Agreement and to
adopt the law of the State of Delaware as the governing law of this Agreement;

WHEREAS, Section 3.6 of the Prior Agreement provides that the Prior Agreement
may be amended only after complying with Section 17.2(a) of the Amended and
Restated Agreement of Limited Partnership dated as of December 15, 1986, as
amended as of the date hereof (the “Partnership Agreement”), which provides
that, without the prior approval of a two-thirds interest of the limited
partners of the Partnership, the General Partner shall not amend the Prior
Agreement unless such amendment does not, in the good faith opinion of the
General Partner, adversely affect the limited partners of the Partnership (the
“Limited Partners”) in any material respect; and

WHEREAS, the Board of Directors of the General Partner has approved the
amendment and restatement of the Prior Agreement in the form set out in this
Agreement and has further determined that, in its good faith opinion, this
amendment and restatement of the Prior Agreement does not adversely affect the
Limited Partners in any material respect.

NOW THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:


ARTICLE I
DEFINITIONS

Set forth below are definitions of certain capitalized terms used in this
Agreement.  All capitalized terms used herein and not otherwise defined herein
shall have the meanings provided therefor in the Partnership Agreement.


SECTION 1.1                                      “AGGREGATE TARGET QUARTERLY
AMOUNT” MEANS THE TARGET QUARTERLY AMOUNT PER LP UNIT TIMES THE NUMBER OF UNITS,
OTHER THAN ESOP LP UNITS, OUTSTANDING.


--------------------------------------------------------------------------------





SECTION 1.2                                      “AGGREGATE TARGET SPECIAL
DISTRIBUTION AMOUNT” MEANS THE TARGET SPECIAL DISTRIBUTION AMOUNT TIMES THE
NUMBER OF UNITS OUTSTANDING.


SECTION 1.3                                      “AVAILABLE CASH” FOR ANY
QUARTER MEANS THE PARTNERSHIP’S CONSOLIDATED CASH RECEIPTS DURING SUCH QUARTER
(INCLUDING, FOR THIS PURPOSE, AMOUNTS RETAINED AS DESCRIBED IN CLAUSE (B) BELOW
DURING PRIOR QUARTERS AND DETERMINED BY THE GENERAL PARTNER, IN ITS SOLE
DISCRETION, TO NO LONGER BE REQUIRED TO BE SO RETAINED) LESS (A) ITS
CONSOLIDATED CASH EXPENDITURES DURING SUCH QUARTER (OTHER THAN DISTRIBUTIONS OF
AVAILABLE CASH FOR THE PRIOR QUARTER AND EXPENDITURES OF AMOUNTS RECEIVED IN
PRIOR QUARTERS) AND (B) SUCH RETENTIONS FOR WORKING CAPITAL, ANTICIPATED CASH
EXPENDITURES (INCLUDING CAPITAL EXPENDITURES AND DEBT SERVICE) AND CONTINGENCIES
AS THE GENERAL PARTNER, IN ITS SOLE DISCRETION, DEEMS APPROPRIATE.


SECTION 1.4                                      “ESOP LP UNITS” MEANS THE
2,573,146 LP UNITS ISSUED TO BUCKEYE PIPE LINE SERVICES COMPANY IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THE EXCHANGE AGREEMENT, REGARDLESS OF
WHETHER SUCH LP UNITS CONTINUE TO BE HELD BY BUCKEYE PIPE LINE SERVICES COMPANY.


SECTION 1.5                                      “IPO PRICE” IS $10.00 PER LP
UNIT.


SECTION 1.6                                      “PIPELINE PARTNERSHIP” MEANS
THE LIMITED PARTNERSHIP SUBSIDIARIES AND THE OTHER SUBSIDIARIES OF THE
PARTNERSHIP, COLLECTIVELY.


SECTION 1.7                                      “QUARTERLY CASH TO BE
DISTRIBUTED” FOR ANY QUARTER MEANS THE AVAILABLE CASH FOR SUCH QUARTER
(EXCLUDING CASH TO BE DISTRIBUTED IN A SPECIAL DISTRIBUTION) LESS RETENTIONS OF
AVAILABLE CASH NECESSARY TO MAKE DISTRIBUTIONS PURSUANT TO THIS AGREEMENT AND
LESS CASH DISTRIBUTED BY THE PARTNERSHIP TO THE HOLDERS OF THE ESOP LP UNITS OR
THE GP UNITS WITH RESPECT TO THEIR ESOP LP UNITS AND GP UNITS.


SECTION 1.8                                      “SPECIAL CASH TO BE
DISTRIBUTED” MEANS THE CASH OR FAIR MARKET VALUE OF SECURITIES TO BE DISTRIBUTED
IN A SPECIAL DISTRIBUTION, LESS THE CASH OR FAIR MARKET VALUE OF SECURITIES
DISTRIBUTED BY THE PARTNERSHIP TO THE HOLDERS OF ESOP LP UNITS OR THE GP UNITS
WITH RESPECT TO THEIR ESOP LP UNITS AND GP UNITS.


SECTION 1.9                                      “SPECIAL DISTRIBUTION” MEANS
ANY SPECIAL CASH DISTRIBUTION TO UNITHOLDERS IN EXCESS OF $10 MILLION FROM THE
PROCEEDS OF A FINANCING, SALE OF ASSETS OR DISPOSITION (OR A SERIES OF RELATED
FINANCINGS, SALES OF ASSETS OR DISPOSITIONS) OR A SPECIAL DISTRIBUTION OF
MARKETABLE SECURITIES WITH A FAIR MARKET VALUE IN EXCESS OF $10 MILLION;
PROVIDED, HOWEVER, THAT NO SPECIAL DISTRIBUTION FROM THE PROCEEDS OF A FINANCING
SHALL BE MADE WITHOUT THE APPROVAL OF THE DISINTERESTED DIRECTORS OF THE BOARD
OF DIRECTORS OF THE GENERAL PARTNER OR A COMMITTEE THEREOF.


SECTION 1.10                                “TARGET QUARTERLY AMOUNT” IS $.325
PER QUARTER.


SECTION 1.11                                “TARGET SPECIAL DISTRIBUTION AMOUNT”
MEANS THE AMOUNT WHICH, TOGETHER WITH ALL AMOUNTS DISTRIBUTED PER LP UNIT PRIOR
TO THE SPECIAL DISTRIBUTION COMPOUNDED QUARTERLY FROM THE RESPECTIVE DATES OF
DISTRIBUTION TO THE DATE OF SUCH SPECIAL DISTRIBUTION AT THE TARGET RATE, WOULD
EQUAL THE IPO PRICE COMPOUNDED QUARTERLY AT THE TARGET RATE FROM DECEMBER 23,
1986 TO THE DATE OF SUCH SPECIAL DISTRIBUTION.

2


--------------------------------------------------------------------------------





SECTION 1.12                                “TARGET RATE” IS 13% PER ANNUM.


SECTION 1.13                                “UNITHOLDERS” MEANS THE HOLDERS OF
RECORD COLLECTIVELY OF THE LP UNITS AND THE GP UNITS.


ARTICLE II
INCENTIVE COMPENSATION AGREEMENT


SECTION 2.1                                      QUARTERLY INCENTIVE
DISTRIBUTION.  IF QUARTERLY CASH TO BE DISTRIBUTED FOR ANY CALENDAR QUARTER
EXCEEDS THE AGGREGATE TARGET QUARTERLY AMOUNT AND SUCH QUARTERLY CASH TO BE
DISTRIBUTED IS DISTRIBUTED TO THE LIMITED PARTNERS AS PROVIDED IN THE
PARTNERSHIP AGREEMENT, THE PARTNERSHIP SHALL, SUBJECT TO SECTION 2.3 AND SECTION
2.5, DISTRIBUTE TO THE GENERAL PARTNER AN AMOUNT EQUAL TO THE SUM OF (A) 15% OF
THE PORTION OF THE QUARTERLY CASH TO BE DISTRIBUTED WHICH (I) EXCEEDS $.325 PER
LP UNIT AND (II) DOES NOT EXCEED $.35 PER LP UNIT; (B) 25% OF THE PORTION OF THE
QUARTERLY CASH TO BE DISTRIBUTED WHICH (I) EXCEEDS $.35 PER LP UNIT AND (II)
DOES NOT EXCEED $.375 PER LP UNIT; (C) 30% OF THE PORTION OF THE QUARTERLY CASH
TO BE DISTRIBUTED WHICH (I) EXCEEDS $.375 PER LP UNIT AND (II) DOES NOT EXCEED
$.40 PER LP UNIT; (D) 35% OF THE PORTION OF THE QUARTERLY CASH TO BE DISTRIBUTED
WHICH (I) EXCEEDS $.40 PER LP UNIT AND (II) DOES NOT EXCEED $.425 PER LP UNIT;
(E) 40% OF THE PORTION OF THE QUARTERLY CASH TO BE DISTRIBUTED WHICH (I) EXCEEDS
$.425 PER LP UNIT AND (II) DOES NOT EXCEED $.525 PER LP UNIT; AND (F) 45% OF THE
PORTION OF THE QUARTERLY CASH TO BE DISTRIBUTED WHICH EXCEEDS $.525 PER LP UNIT.
FOR PURPOSES OF THIS SECTION 2.1, “LP UNITS” SHALL NOT INCLUDE ESOP LP UNITS.


SECTION 2.2                                      SPECIAL INCENTIVE
DISTRIBUTION.  IF THE SPECIAL CASH TO BE DISTRIBUTED IN A SPECIAL DISTRIBUTION
EXCEEDS THE AGGREGATE TARGET SPECIAL DISTRIBUTION AMOUNT FOR SUCH SPECIAL
DISTRIBUTION AND SUCH SPECIAL CASH TO BE DISTRIBUTED IS DISTRIBUTED TO THE
LIMITED PARTNERS AS PROVIDED IN THE PARTNERSHIP AGREEMENT, THE PARTNERSHIP
SHALL, SUBJECT TO SECTION 2.3 AND SECTION 2.5, DISTRIBUTE TO THE GENERAL
PARTNER, OUT OF SPECIAL CASH TO BE DISTRIBUTED, AN AMOUNT EQUAL TO (A) 15% OF
THE PORTION OF THE SPECIAL CASH TO BE DISTRIBUTED WHICH (I) EXCEEDS 100% OF THE
AGGREGATE TARGET SPECIAL DISTRIBUTION AMOUNT AND (II) IS NOT MORE THAN 115% OF
THE AGGREGATE TARGET SPECIAL DISTRIBUTION AMOUNT, PLUS (B) 25% OF THE AMOUNT (IF
ANY) BY WHICH THE SPECIAL CASH TO BE DISTRIBUTED EXCEEDS 115% OF THE AGGREGATE
TARGET SPECIAL DISTRIBUTION AMOUNT.


SECTION 2.3                                      TERMINATION UPON REMOVAL OF
GENERAL PARTNER.  THE AGREEMENT CONTAINED IN THIS ARTICLE II SHALL TERMINATE IF
THE GENERAL PARTNER IS REMOVED AS GENERAL PARTNER OF THE PARTNERSHIP PURSUANT TO
THE PARTNERSHIP AGREEMENT, EFFECTIVE UPON THE DATE OF SUCH REMOVAL.  HOWEVER,
THE VALUE OF THE RIGHT TO RECEIVE DISTRIBUTIONS AS PROVIDED IN THIS ARTICLE II
SHALL BE INCLUDED IN DETERMINING THE FAIR MARKET VALUE OF THE GP UNITS AND OTHER
PARTNERSHIP INTERESTS PURSUANT TO SECTION 13.2 OF THE PARTNERSHIP AGREEMENT.


SECTION 2.4                                      CERTAIN EVENTS.  IF THERE IS A
CHANGE IN THE LP UNITS TO DIVIDE THE OUTSTANDING LP UNITS INTO A GREATER NUMBER
OF LP UNITS OR TO COMBINE OUTSTANDING LP UNITS INTO A SMALLER NUMBER OF LP
UNITS, IN EACH CASE IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE
PARTNERSHIP AGREEMENT, THE AMOUNTS REFLECTED IN SECTIONS 1.5, 1.10 AND 2.1
HEREOF SHALL BE ADJUSTED AUTOMATICALLY TO REFLECT SUCH DIVISION OR COMBINATION
AND SHALL APPLY TO ALL SUBSEQUENT CALCULATIONS OF DISTRIBUTIONS TO THE GENERAL
PARTNER HEREUNDER.

3


--------------------------------------------------------------------------------





SECTION 2.5                                      DISTRIBUTION UPON LIQUIDATION. 
ANY DISTRIBUTION TO THE GENERAL PARTNER PURSUANT TO SECTIONS 2.1 AND 2.2 DURING
THE PERIOD IN WHICH A LIQUIDATION OF THE PARTNERSHIP OCCURS PURSUANT TO SECTION
14.3 OF THE PARTNERSHIP AGREEMENT SHALL EQUAL THE AMOUNTS ALLOCATED PURSUANT TO
SECTION 5.1(C)(VI) OF THE PARTNERSHIP AGREEMENT.


ARTICLE III
MISCELLANEOUS


SECTION 3.1                                      HEADINGS.  ALL ARTICLE OR
SECTION HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT BE
DEEMED TO CONTROL OR AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE PROVISIONS
HEREOF.


SECTION 3.2                                      BINDING EFFECT; BENEFIT OF
AGREEMENT; ASSIGNMENT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS. 
ABSENT THE WRITTEN CONSENT OF EACH PARTY HERETO AND, THIS AGREEMENT MAY NOT BE
ASSIGNED BY EITHER PARTY.  NOTWITHSTANDING THE FOREGOING, THE GENERAL PARTNER
MAY ASSIGN THIS AGREEMENT, AND THE PARTNERSHIP INTERESTS REPRESENTED HEREBY, TO
(I) AN ENTITY WHICH, DIRECTLY OR INDIRECTLY, WHOLLY OWNS OR IS WHOLLY OWNED BY
THE GENERAL PARTNER, (II) ANY ENTITY WHOLLY OWNED BY ANY ENTITY WHICH WHOLLY
OWNS THE GENERAL PARTNER OR (III) A TRANSFEREE OF THE GP UNITS UNDER SECTION
11.1 OF THE PARTNERSHIP AGREEMENT; PROVIDED THAT, ANY SUCH TRANSFEREE MUST BE
ADMITTED TO THE PARTNERSHIP AS AN ADDITIONAL OR SUCCESSOR GENERAL PARTNER OF THE
PARTNERSHIP.  FOR SO LONG AS THE EXECUTIVE EMPLOYMENT AGREEMENT, DATED AS OF
DECEMBER 15, 2004, BETWEEN THE GENERAL PARTNER, HOLDCO AND BUCKEYE PIPE LINE
SERVICES COMPANY IS IN EFFECT, THE GENERAL PARTNER MAY NOT ASSIGN THIS AGREEMENT
WITHOUT THE PRIOR WRITTEN CONSENT OF THE TRUSTEE OF THE ESOP, WHICH CONSENT WILL
NOT BE UNREASONABLY WITHHELD.


SECTION 3.3                                      INTEGRATION.  THIS AGREEMENT,
TOGETHER WITH THE PARTNERSHIP AGREEMENT, CONSTITUTES THE ENTIRE AGREEMENT AMONG
THE PARTIES PERTAINING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS PERTAINING THERETO.  THIS AGREEMENT SHALL
CONSTITUTE A SUPPLEMENT TO THE PARTNERSHIP AGREEMENT.


SECTION 3.4                                      COUNTERPARTS.  THIS AGREEMENT
MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AGREEMENT BINDING ON THE PARTIES HERETO.


SECTION 3.5                                      APPLICABLE LAW.  THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE.


SECTION 3.6                                      AMENDMENT.  THIS AGREEMENT MAY
BE AMENDED ONLY AFTER COMPLYING WITH SECTION 17.2(A) OF THE PARTNERSHIP
AGREEMENT.

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Fifth Amended and Restated Incentive Compensation
Agreement has been duly executed by the parties hereto as of the date first
above written.

 

BUCKEYE GP LLC

 

 

 

 

 

By:

/s/ Robert B. Wallace

 

 

 

Name:

Robert B. Wallace

 

 

Title:

Senior Vice President,

 

 

 

Finance and Chief Financial Officer

 

 

 

 

 

BUCKEYE PARTNERS, L.P.

 

 

 

By:

BUCKEYE GP LLC,

 

 

as General Partner

 

 

 

 

 

 

 

 

By:

/s/ Stephen C. Muther

 

 

 

 

Name:

Stephen C. Muther

 

 

 

Title:

Senior Vice President—

 

 

 

 

Administration and Secretary

 

[Fifth Amended and Restated Incentive Compensation Agreement]


--------------------------------------------------------------------------------